Examiner’s Amendment
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
Amend the specification as follows:
	Within page 63, line 4 of the specification, insert Table X (currently identified as Drawing page 1/2).
	Within page 63, line 30 of the specification, insert Table Y (currently identified as Drawing page 2/2).

	Amend the drawings as follows:
	Table X and Table Y have been inserted into the specification, as set forth above; accordingly, delete Drawing page 1/2 and Drawing page 2/2.
	
Amend the claims as follows:
Cancel withdrawn claims 37-44, 50, and 51.

This application is in condition for allowance except for the presence of claims 37-44, 50, and 51 directed to an invention non-elected without traverse within 
3.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765